Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/11/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toney (US 1, 662,725).
Claim 1:  Toney discloses an apparatus comprising a fluid end (note fluid end for 3) body having opposed front and rear surfaces (Fig. 1-3) and a borehole (note central hole for 3) formed therein; a plunger (4) positioned within the borehole, in which the plunger comprises 5a plunger body having a first end, a second end, and a first fluid passageway (Fig. 1), in which the first fluid passageway interconnects the first end and the second end (Fig. 1); in which the second end of the plunger body projects from the rear surface of the fluid end body (Fig. 1); and 10an inlet valve (Examiner broadly interprets holes 18 as a kind of input valve mechanism to regulate fluid flow into groove passage 19, noting www.google.com “define: valve” input returns “a device for controlling the passage of fluid or air through a pipe, duct, etc.”) positioned at the first end of the plunger body; and a stationary inlet manifold (note manifold connector joint between 8/9 situated above the pump) supported above the fluid end body; and a movable inlet conduit (9) having a first end and an opposed second end (Fig. 1); in which the first end of the inlet conduit is attached to the inlet manifold and the second end of the inlet conduit is attached to the second end of the plunger 15body (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Toney (US 1,662,725) in view of Applicant’s Admitted Prior Art (“AAPA”).
Claim 2:  Toney discloses the previous limitations but is not explicit about the
details of a power end comprising at least one pony rod. However, AAPA teaches a pump arrangement which utilizes a power end (Fig. 3, note 40) comprising at least one pony rod (44). It would have been obvious before the effective filing date of the invention to include a power end with a pony rod as taught by AAPA into the apparatus of Toney as it allows for the variation/adaptability of a preferred rod length between the
power end and plunger. As incorporated into Toney, the apparatus of claim 1 would be
attached to the power end such that the at least one pony rod is attached to the plunger.
Claims 1, 3-5, 17-18, 21, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of Gnessin (US20160281699) and in further view of an alternate embodiment of Dodson (US 3,301,197).
Claim 1:  Dodson discloses an apparatus (Figs. 2-3) comprising a fluid end body (31) having opposed front and rear surfaces (Fig. 2) and a borehole (note central hole for 33) formed therein; a plunger (33) positioned within the borehole, in which the plunger comprises 5a plunger body having a first end (near 54), a second end (near 49), and a first fluid passageway (note passageway within 33), in which the first fluid passageway interconnects the first end and the second end (Fig. 2); in which the second end of the plunger body projects from the rear surface of the fluid end body (Fig. 2); and 10an inlet valve (49) positioned at the second end of the plunger body; and a movable inlet conduit (50) having a first end and an opposed second end; in which the second end of the inlet conduit is attached to the second end of the plunger 15body (Fig. 2).
Dodson’s inlet valve is positioned at the first end of its plunger body; however, placement of an inlet valve at a reversed end of a plunger body is well known in the art as taught by Gnessin (see Fig. 1, note 54) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the placement of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first end of the inlet conduit.
Claim 3:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses that the plunger is configured to reciprocate within the borehole to pressurize fluid (Figs. 2-3), in which a given reciprocation of the plunger includes 2an intake stroke (as depicted in left pump in Fig. 2), in which fluid enters into the borehole of the fluid end body via 5the inlet conduit and the first fluid passageway; and a pressure stroke (as depicted in right pump in Fig. 2), in which the plunger pressurizes the fluid contained within the borehole.
Claim 4:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses an outlet valve (54) installed within the fluid end body and in a spaced-relationship with the first end of the plunger body (Figs. 2-3).  
Claim 5:  Dodson and Gnessin teach the previous limitations.  Gnessin further teaches an outlet valve (56) comprising a valve seat and a valve body (Fig. 1).
Claim 17:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses that the fluid end body is cylindrical (Figs. 2-3).
Claim 18:  Dodson discloses a kit comprising a fluid end body (31) having a borehole formed therein (Fig. 2); a plunger (33) configured to be installed within the fluid end body (Fig. 2), the plunger comprising 5a plunger body having a first end (near 54), a second end (near 49), and a first fluid passageway (note passageway within 33), in which the first fluid passageway interconnects the first end and the second end (Fig. 2); and an inlet valve (49) positioned at the second end of the plunger body (Fig. 2); and a movable inlet conduit (50) having a first end and an opposed second end (Fig. 2), in which 10the second end of the inlet conduit is configured to attach to the second end of the plunger body (Fig. 2).
Dodson’s inlet valve is positioned at the first end of its plunger body; however, placement of an inlet valve at a reversed end of a plunger body is well known in the art as taught by Gnessin (see Fig. 1, note 54) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the placement of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first end of the inlet conduit.
Claim 21:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses an inlet component (note inlet elbow joints near 49) having a second fluid passageway formed therein (Fig. 2); in which the inlet component is configured to be interposed between the inlet conduit and the second end of the plunger body such that the second fluid 5passageway is in fluid communication with the inlet conduit and the first fluid passageway (Fig. 2).  
Claim 23:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses an inlet component (note inlet elbow joints near 49) having a second fluid passageway formed therein (Fig. 2) and interposed between the inlet conduit and the second end of the plunger 4body such that the second fluid passageway is in fluid communication with 5the inlet conduit and the first fluid passageway (Fig. 2).
Claim 25:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses that the apparatus is situated within an ambient environment (Fig. 2); and in which at least a portion of the inlet conduit is exposed to the ambient environment (Fig. 2).
Claim 26:  Dodson and Gnessin teach the previous limitations.  Dodson further discloses that the inlet conduit moves in response to reciprocal movement of the plunger (note disparate moved positions of conduit on left/right pump in Fig. 2).
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of an alternate embodiment of Dodson (US 3,301,197).
Claim 27:  Dodson discloses a fluid end (45), comprising a plurality of fluid end bodies (31/32) positioned in a side-by-side relationship, each fluid end body having a bore (note bore within 31/32) formed therein; a plurality of plungers (33/34), each plunger installed within a corresponding one of the 5bores and having a central fluid passage formed therein (Figs. 2-3); and a plurality of movable inlet conduits (50), each inlet conduit interconnecting with a corresponding one of the central fluid passages in the plungers (Figs. 2-3).
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first ends of the inlet conduits.  Additionally, while Dodson is not explicit about the bores being horizontal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pump to the horizontal, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 28:  Dodson teaches the previous limitations.  Dodson further discloses a pump (Figs. 2-3), comprising the fluid end of claim 25 (Figs. 2-3); and a power end (56/72) operatively connected to the fluid end.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of Gnessin (US20160281699) and an alternate embodiment of Dodson (US 3,301,197) and in further view of Davids (US20190145391).
	Claim 6-7:  Dodson and Gnessin teach the previous limitations.  Dodson, as modified by Gnessin, does not teach the valve particulars of a valve retention system comprising a cage; and a valve return system.  However, Davids teaches a pump apparatus using a valve a valve retention system comprising a cage (note axially extending protrusion from valve seal; and a valve return system (note spring adjacent ball 45).  It would have been obvious before the effective filing date of the invention to include the valve components from Davids into the apparatus of Dodson as modified by Gnessin in order to prevent the valve element from escape as well as to maintain the valve element in a closed position.

Allowable Subject Matter
Claims 14-16, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the prior art of record does not further disclose or reasonably teach in combination that the inlet conduit comprises a first conduit having opposed first and second ends, in which the first end is attached to the inlet manifold and the second end is open; and 5a second conduit having opposed first and second ends, in which the first end is disposed within the second end of the first conduit and the second end is attached to the plunger.  
Regarding claims 22 and 24, the prior art of record does not further disclose or reasonably teach in combination that the inlet component has opposed top and bottom surfaces and opposed front and rear surfaces, in which the second fluid passageway opens on the top surface and the front surface of the inlet component.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon Toney, Dodson and Gnessin to read upon the new claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746